DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
It is acknowledged that the instant application is a US national phase application of PCT Application No. PCT/IB2018/053869, which claims priority to US provisional patent application 62/514,023.
Status of the Claims
	Claims 1-39 are cancelled. Claim 40 is currently amended. Claims 41-54 are as previously presented. Claims 40-54 are currently pending and have been considered below. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 1/10/2020 and 8/25/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Objections
Claim 44 is objected to because of the following informalities: it lacks a period at its conclusion. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “said autonomous system” in line 5, while previously introducing “an autonomous patient-testing station that includes a robotic system.” It is thus unclear if “said autonomous system” refers to the overall autonomous patient-testing station, or just the robotic system since “autonomous system” incorporates words from both elements. For purposes of examination, the “autonomous system” will be interpreted as any part of the overall autonomous patient-testing station. Claims 41-54 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 40. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 40-45, 48-51, and 53-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 40-45, 48-51, and 53-54 are directed to a method (i.e. a process) such that each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 40 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior or interactions between people. Specifically, the claim recites assigning an identity to a patient using at least one of (i) biometric identification and (ii) patient input; accumulating data related to a current clinical condition of the patient; performing one or more physical tests to determine current clinical parameters of the patient; determining one or more likely diagnoses for the current clinical condition of the patient, by analyzing data, the data including the accumulated data related to the current clinical condition of the patient and the current clinical parameters of the patient; and generating an output indicating the one or more likely diagnoses. 
Each of these steps, when considered as a whole, describe a medical diagnostic interaction that could take place between a clinician and a patient. For example, a clinician could ascertain a patient’s identity via biometric identification (e.g. visual facial recognition), talk with the patient and perform physical tests on the patient to accumulate data regarding the patient’s condition, consider the collected information in combination with expertise and training to determine a likely diagnosis, and output the diagnosis to the patient. Thus, the steps recited in this claim describe the various interactions between a patient and a clinician during a diagnostic medical appointment, and accordingly claim 40 recites an abstract idea in the form of a certain method of organizing human activity. Dependent claims 41-45, 48-51, and 53-54 inherit the limitations that recite an abstract idea from their dependence on claim 40 and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 40 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 40 includes an autonomous patient-testing station that includes a robotic system used to perform the assigning, accumulating, performing, determining, and generating steps. Additionally, the robotic system is specifically invoked to perform a physical test and a machine-learning classifier is specifically invoked to determine the one or more diagnoses. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they 
Further, use of a generically-recited “autonomous patient-testing station” to perform the assigning, accumulating, determining, and generating steps amounts to the words “apply it” with a computer because otherwise-abstract steps being performed with an autonomous station merely implies implementation on a generic computing element such that the human task is automated. Similarly, use of a generically-recited machine learning classifier to determine the diagnosis merely digitizes and/or automates a diagnostic procedure that could otherwise be accomplished by a human actor with medical expertise, such that this element also amounts to the words “apply it” with a computer. Finally, use of a robotic system to perform the one or more physical tests merely ties the invention to the field of healthcare robotics and provides a means of data gathering for the main diagnostic steps. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 41-45, 48-51, and 53-54 is also not integrated into a practical application under a similar analysis as above. Specifically, claims 41-44 merely tie the claims to the field of use of robotic palpation examination; claims 45 and 48-49 merely tie the claims to the field of use of robotic ECG examination; claims 50-51 and 53 merely tie the claims to the field of use of robotic blood sampling; and claim 54 merely ties the claim to the field of use of robotic cranial scanning. 
Accordingly, the additional elements of claims 40-45, 48-51, and 53-54 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 40-45, 48-51, and 53-54 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an autonomous patient-testing station including a robotic system to perform the assigning, accumulating, performing, determining, and generating steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes 
Further, the use of machine learning to determine diagnoses is described at a high level in at least Pg 2 L22-28 & Pg 26 L21-27, where diagnosis is achieved using “machine-learning based methods and/or general artificial-intelligence methods to mine patterns with high correlation to previously given patient anamnesis, diagnosis, prognosis, etc.” Because the particular inputs, outputs, transformations, training, adjustment, etc. of the machine learning methods are not disclosed, one of ordinary skill in the art would understand that any known/generic machine learning methods or classifiers may be used. 
The use of robotic systems to perform physical examinations of a patient merely ties the invention to this particular field of use, as discussed above. Further, it is well-understood, routine, and conventional to utilize robotic systems to perform physical examinations for patients, as evidenced by at least Deshpande (US 20180256029 A1) paras. [0006]-[0007]; Qayumi (WO 2008116295 A1) Pgs 3-4; Crane (US 20120130739 A1); and Leung et al. (US 20080193905 A1) abstract. Thus, this element does not provide an inventive concept. 
With respect to the additional elements of the dependent claims, the robotic system being used to perform a physical examination in each particular field of use is nothing more that well-understood, routine, and conventional uses of medical robotic systems. For example, it is known to use a robotic system with a controllable/programmable arm to palpate a patient as in claims 41-44 as evidenced by at least Leung et al. abstract, [0022]-[0023], & [0036]; Najafi abstract; and Qayumi Pgs 4 & 9. It is known to use a robotic system to obtain ECG examination data via a chair or bed apparatus with electrodes protruding therefrom as in claims 45 and 48-49 as evidenced by at least Boge et al. (US 20190167198 A1) abstract & Fig. 1; Brauers et al. (US 20080208063 A1) abstract & [0009]; and Roehr et al. (US 20150126877 A1) abstract & Figs 1-4. It is known to use a robotic system to obtain blood samples from a patient via robotically-applied needles as in claims 50-51 and 53, as evidenced by at least Crane [0031]; Brewer middle of Pg 27; and Harris et al. (US 20120190981 A1) abstract. It is known to use a robotic system to perform cranial scans as in claim 54, as evidenced by at least Deshpande et al. [0034], [0043]; Crane [0031]; and Bates (US 20170323064 A1) [0034]. 

Thus, when considered as a whole and in combination, claims 40-45, 48-51, and 53-54 are not patent eligible. 

	Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
Claims 40, 45, 50-51, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US 20120130739 A1) in view of Bates (US 20170323064 A1).
Claim 40
Crane teaches a method for managing the treatment of a patient in a medical setting, the method comprising: using an autonomous patient-testing station that includes a robotic system (Crane abstract, noting telemedical offices that may include integrated robotics): 
assigning an identity to said patient using at least one of (i) biometric identification and (ii) patient input to said autonomous system (Crane Fig. 1.3.1, [0023], noting on initial intake a scanner is used to verify two forms of identity documentation for a user and match a patient ID to the scanned biometrics, and that thereafter a patient is identified by the system (i.e. assigned an identity) by matching at least two forms of biometric identification input to the system by the patient); 
accumulating data related to a current clinical condition of the patient (Crane Fig. 1.3.1, [0024], noting vitals and other patient parameters such as weight, blood pressure, pulse, etc. (i.e. data related to a current clinical condition of a patient) are collected from the patient); 
using the robotic system, performing one or more physical tests to determine current clinical parameters of the patient (Crane Fig. 1.3.3, [0029], [0031], noting use of robotic system elements to collect additional patient data such as imaging, ECG data, blood samples, etc. (i.e. physical tests)); 
determining one or more likely diagnoses for the current clinical condition of the patient, by analyzing data  (Crane 1.3.2, [0027], noting use of diagnostic software to analyze the collected patient data to determine a diagnosis or preliminary diagnosis for the patient); and 
generating an output indicating the one or more likely diagnoses (Fig. 1.3.2, [0028], noting after a physician has confirmed the diagnosis and ordered a corresponding prescription, the patient is provided with a copy of the prescription and/or the physician’s notes; generating a copy of the prescription and/or the physician’s notes amounts to generating an output indicating the one or more likely diagnoses because they would contain information about the diagnosis).  
using a machine learning classifier as required by the instant claim. However, Bates teaches the use of a machine learning classifier as a type of diagnostic software used to arrive at a diagnosis for patient (Bates [0053], [0058]-[0059], [0114]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified diagnostic software of Crane to include a machine learning classifier as in Bates in order to continually improve the diagnostic accuracy of the predictions and promote a relatively lower amount of patient measurements and/or inputs that need to be taken before a diagnosis with a threshold certainty is identified, as suggested by Bates [0053]. 
Claim 45
Crane in view of Bates teaches the method according to claim 40, and the combination further teaches wherein performing the one or more physical tests using the robotic system comprises performing an ECG examination of the patient using the robotic system (Crane Fig. 1.3.3, [0031], noting integration of digital ECG sensors, i.e. the robotic system may perform an ECG examination of the patient as the physical test).  
Claim 50
Crane in view of Bates teaches the method according to claim 40, and the combination further teaches wherein performing the one or more physical tests using the robotic system comprises obtaining a blood sample from the patient using the robotic system (Crane Fig. 1.3.3, [0031], noting integration of an autonomous phlebotomist that obtains blood samples).  
Claim 51
Crane in view of Bates teaches the method according to claim 50, and the combination further teaches wherein obtaining the blood sample from the patient using the robotic system comprises obtaining the blood sample from the patient, by venipuncture (Crane Fig. 1.3.3, [0031], noting the automated phlebotomist obtains a blood sample by using vein mapping to plan and execute a venipuncture with a needle).  

Claim 53
Crane in view of Bates teaches the method according to claim 50, and the combination further teaches wherein obtaining the blood sample from the patient using the robotic system comprises obtaining the blood sample from the patient using a robotically-applied needle prick (Crane Fig. 1.3.3, [0031], noting the automated phlebotomist obtains a blood sample by using robotically inserting a needle to the patient).  
Claim 54
Crane in view of Bates teaches the method according to claim 40, and the combination further teaches wherein performing the one or more physical tests using the robotic system comprises using a robotic cranial scanning device for ascertaining a presence of a stroke (Crane Fig. 1.3.3, [0031], noting integration of digital EEG sensors, i.e. the robotic system may perform an EEG cranial scan of the patient as the physical test).

Claims 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Crane in view of Bates as applied to claim 40 above, and further in view of Leung et al. (US 20080193905 A1).
Claim 41
Crane in view of Bates teaches the method according to claim 40, and the combination further teaches integration of a robotic arm or hand with haptic feedback mechanisms to collect data from the patient (Crane Fig. 1.3.3, [0029]). However, the combination fails to explicitly disclose wherein performing the one or more physical tests comprises performing a palpable examination of the patient, using the robotic system. However, Leung teaches that a robotic system (i.e. analogous to that disclosed in Crane) may be utilized for diagnostic purposes to perform an automated palpation examination of a patient (Leung abstract, Figs. 4-5, [0005], [0019]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the integrated robotic arm and/or hand element of the combination such that it can specifically perform a palpable examination of the patient as in Leung in order to provide useful diagnostic testing for patients at risk of nerve degradation in a standardized manner to ensure accuracy and consistency in data collection, as suggested by Leung abstract & [0005]. 
Claim 42
Crane in view of Bates and Leung teaches the method according to claim 41, and the combination further teaches wherein performing the palpable examination of the patient using the robotic system comprises using a robotic hand to provide information relating to the patient's reaction to an applied force (Crane Fig. 1.3.3, [0029], noting use of a robotic hand with haptic feedback; see also Leung abstract, [0005], [0019], noting use of the robotic system to apply force to a patient by automated palpation and receive corresponding feedback). 
Claim 43
Crane in view of Bates and Leung teaches the method according to claim 42, and the combination further teaches wherein using the robotic hand comprises controlling the robotic hand remotely (Crane Fig. 1.3.3, [0029], noting all robotic elements are controllable by remotely networked medical professionals; see also Leung [0036], [0041], noting input by a remote condition (e.g. via a joystick) to control the robotic palpation system).  
Claim 44
Crane in view of Bates and Leung teaches the method according to claim 42, and the combination further teaches wherein using the robotic hand comprises manipulating the robotic hand by means of a controller using a predetermined protocol in coordination with sensors for overseeing said manipulation (Crane Fig. 1.3.3, [0029], noting the robotic arms and hands include haptic and visual feedback (i.e. sensors for overseeing remote manipulation), and that all robotic elements are controllable by remotely networked medical professionals; see also Leung [0023], [0036], noting preprogrammed palpation patterns (i.e. protocols) for use in fully automated palpation examinations in concert with distance, visual, force, etc. sensors as disclosed in [0019] for overseeing manipulation of the robot).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Crane in view of Bates as applied to claims 40 and 45 above, and further in view of Lampo (US 20180289945 A1).
Claim 46
Crane in view of Bates teaches the method according to claim 45, showing a robotic diagnostic system that can obtain ECG examination data from a patient. However, the combination fails to explicitly using electrodes of the robotic system and providing conductive fluid for the electrodes from a dispensing system of the robotic system. However, Lampo teaches that ECG examinations can be performed using electrodes and an associated conductive fluid dispensing system (Lampo [0040]-[0041], noting an integrated dispensing system that provides a thin layer of conductive gel or other fluid to improve the performance of electrodes; such a system is applicable to patient monitoring electrodes such as ECG as noted in [0070]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified ECG examination of the combination to include use of electrodes and an associated conductive fluid dispensing system as in Lampo because some types of electrodes with higher durability and better electrical properties (e.g. dry electrodes) require or are improved by the use of conductive fluids (as noted in Lampo [0004]). Thus, the use of these type of electrodes with their associated conductive fluid dispensers provide the benefit of durability and better electrical properties in an ECG monitor (as suggested by Lampo [0004]).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Crane in view of Bates as applied to claims 40 and 45 above, and further in view of Price (US 6141575 A1) and Deshpande et al. (US 20180256029 A1).
Claim 47
Crane in view of Bates teaches the method according to claim 45, showing a robotic diagnostic system that can obtain ECG examination data from a patient. However, the combination fails to explicitly disclose wherein performing the ECG examination using the robotic system comprises performing the ECG examination using a robotically-placed set of electrodes mounted on a semi-rigid electrode arm. 
However, Price teaches that ECG examinations can be performed using a set of electrodes mounted on a semi-rigid electrode assembly (Price abstract, Col2 L13-19, Col5 L7-15). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified ECG examination of the combination such that it is achieved by application of a set of electrodes mounted on a semi-rigid electrode assembly to a patient’s chest as in Price in order to ensure quick and precise positioning of the electrodes on the patient body, as suggested by Price Col2 
Thus Crane in view of Bates and Price teaches obtaining ECG examination data from a patient using a set of electrodes mounted on a semi-rigid electrode arm placed on the patient’s chest, as well as integration of a robotic arm maneuverable in various manners. However, the combination fails to explicitly disclose that the ECG electrode assembly is specifically robotically-placed as required by the instant claim. However, Deshpande teaches use of a robotic arm in a diagnostic system to obtain sensor measurements from a patient, including ECG data (Deshpande [0032], [0035], [0043], noting “the robotic arm 106 automatically comes close to the patient and takes measurement using the sensors 102 and 104 and the plurality of precision scanners 116”). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic arm and ECG sensor assembly of the combination such that the robotic arm places the assembly and takes the measurement as in Deshpande in order to allow precise and accurate readings to be obtained from a patient with zero or very minimal human intervention, which is particularly beneficial for remote care or infectious disease settings, as suggested by Deshpande abstract & [0010]-[0012]. 

Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Crane in view of Bates as applied to claims 40 and 45 above, and further in view of Boge et al. (US 20190167198 A1).
Claim 48
Crane in view of Bates teaches the method according to claim 45, and the combination further contemplates the use of patient sensors integrated into a chair or other elements of the overall diagnostic system (Crane Fig. 1.3.1, [0024], noting weight sensors integrated into the floor or a chair). However, the combination fails to explicitly disclose wherein performing the ECG examination using the robotic system comprises performing the ECG examination using a bed that includes a surface having a set of electrodes protruding therefrom. However, Boge teaches that ECG data may be obtained for diagnostic purposes from a patient bed that includes a surface having a set of electrodes protruding therefrom (Boge abstract, Fig. 1, [0008], [0048]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ECG sensors of the combination such that they 
Claim 49
Crane in view of Bates teaches the method according to claim 45, and the combination further contemplates the use of patient sensors integrated into a chair or other elements of the overall diagnostic system (Crane Fig. 1.3.1, [0024], noting weight sensors integrated into the floor or a chair). However, the combination fails to explicitly disclose wherein performing the ECG examination using the robotic system comprises performing the ECG examination using an examination chair that includes a back having a set of electrodes protruding therefrom. However, Boge teaches that ECG data may be obtained for diagnostic purposes from a patient chair that includes a back having a set of electrodes protruding therefrom (Boge abstract, Fig. 1, [0008], [0048]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ECG sensors of the combination such that they are integrated into the surface of a chair as in Boge in order to allow ECG signals to be recorded in an easy and contactless way from a patient resting on the bed such that the patient need not be laboriously connected to electrodes, as suggested by Boge [0004]. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Crane in view of Bates as applied to claims 40 and 50 above, and further in view of Kaler et al. (US 20050228313 A1).
Claim 52
Crane in view of Bates teaches the method according to claim 50, showing an automated phlebotomist that can robotically obtain a blood sample from the patient via venous needle insertion. However, the combination fails to explicitly disclose wherein obtaining the blood sample from the patient using the robotic system comprises obtaining the blood sample from the patient, using a robotically-applied micro-needle patch. However, Kaler teaches that micro-needle patches are an alternative means of diagnostic blood sample analysis that are painless, less invasive, and can provide automated real-time analysis as compared to conventional blood sampling techniques (Kaler abstract, [0007], [0010]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626